Citation Nr: 1244377	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, due to exposure to ionizing radiation. 

2.  Entitlement to service connection for coronary artery disease (CAD), due to exposure to ionizing radiation and as secondary to hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2009, a hearing was held before the undersigned Veterans Law Judge (VLJ). 

In December 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism, manifest many years after separation from active service, is not a type of cancer presumptively service connected specific to radiation-exposed Veterans or a radiogenic disease; and is not related to any aspect of service, including documented exposure to ionizing radiation.  

2.  The Veteran's CAD manifest many years after separation from active service, is not a type of cancer presumptively service connected specific to radiation-exposed Veterans or a radiogenic disease; and is not related to any aspect of service, including documented exposure to ionizing radiation, or to a service-connected disability.  




CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012). 

2.  CAD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in October 2005, December 2005, and March 2006, each sent prior to the initial unfavorable decision on the claims in August 2006, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, as well as the disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R.       § 3.159.  The Veteran's service treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file. 

In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  The RO obtained a medical opinion as to whether the Veteran's hypothyroidism was related to his in-service exposure to ionizing radiation, based upon the Veteran's current diagnosis of hypothyroidism, his documented in-service exposure to ionizing radiation, and his private physician's opinion that it was possible that there was such a nexus.  There are no such circumstances as to the Veteran's claim regarding his CAD.  While there is evidence of a current diagnosis of CAD and documented in-service exposure to ionizing radiation, there is no competent evidence indicating that the CAD may be associated with such exposure.  The Veteran has not reported a continuity of cardiovascular symptomatology since service and no medical care provider has related to his cardiovascular disease to any in-service disease, event, or injury or to a service-connected disability.  Thus, an opinion as to the etiology of the Veteran's CAD is not required.  Id. at 81.  

The Veteran has been afforded hearings before the undersigned VLJ in March 2009 and a Rating Veterans Services Representative at his local RO in December 2007, in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the parties who chair a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, neither the VLJ nor the RO representative noted the basis of the prior determination or the elements that were lacking to substantiate the claims or specifically seek to identify any pertinent evidence not currently associated with the claims.  However, the VLJ and the RO representative asked specific questions directed at identifying the Veteran's exposure to ionizing radiation, the onset of his claimed disabilities, his treatment for the same, and whether any party had offered an etiological opinion.  Accordingly, the Veteran is not shown to be prejudiced on these bases.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ and the RO representative complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Additionally, the Board finds there has been substantial compliance with its December 2009 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the RO obtained the Veteran's estimated exposure to ionizing radiation from the appropriate service department and obtained the requested etiological opinion.  The RO later issued a Supplemental Statement of the Case (SSOC) in June 2012.  Thus, the Board finds that the RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012). 

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178   (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran). 



Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including CAD, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  Hypothyroidism, however, is not a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Further, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216   (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon, 20 Vet. App. 79.

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In the present appeal, the Veteran contends that his hypothyroidism is related to his in-service exposure to ionizing radiation, and that his CAD is related to either his in-service exposure to ionizing radiation or secondary to his hypothyroidism.  In a number of statements of record, specifically including those rendered at his Board hearing, the Veteran asserted that while aboard the U.S.S. Haddock (SSN 621), a nuclear-powered submarine, he was a torpedo man from March 1967 to July 1970.  He reported that his job was to make the torpedoes ready for runs on patrol and actually slept right with them, without protective gear.  He reported that his radiation exposure was measured by film badges.  The Veteran does not assert that he incurred hypothyroidism or a cardiac disability during his active service, or that symptoms of such disabilities existed continuously since the time of his separation from service to the present.  Rather, he testified that he was diagnosed with hypothyroidism in 2002 and was told that he had it "for years."  He also testified that he was diagnosed with CAD in 2003.  He has not indicated that he had symptoms of these disabilities during service and/or continuing since service.   

With regard to radiation exposure claims, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209   (1997); Rucker v. Brown, 10 Vet. App. 67 (1997). 

First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R.                § 3.309(d)(2).  These cancers specific to radiation-exposed Veterans for the purpose of presumptive service connection are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract (urinary tract means kidneys, renal pelves, ureters, urinary bladder, and urethra), (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  There is no evidence that the Veteran has been diagnosed, and he does not argue otherwise, with any of the certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  Thus, further inquiry as to whether presumptive service connection is warranted for either hypothyroidism or a cardiac disability is not required.  

Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R.         § 3.311, and include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  These regulations do not provide presumptive service connection for radiogenic disease but provide special procedures to help a Veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).
 
While the Veteran has been diagnosed with hypothyroidism, he has not been diagnosed with thyroid cancer, non-malignant thyroid nodular disease, or parathyroid adenoma.  There is thus no evidence that the Veteran has been diagnosed, and he does not argue otherwise, with any "radiogenic diseases" pursuant to 38 C.F.R. § 3.311.  Thus, further inquiry as to whether the special procedures for radiogenic diseases are applicable in the present appeal is not required.  

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

The Veteran's private treatment records demonstrate that in December 2002, he sought treatment for chest pain and eventually was diagnosed with CAD and treated with surgical bypass in May 2003.  At that time, a prior medical history of hypothyroidism was noted.  In as recently as June 2006, during appellate period, his active diagnoses included in his private treatment records include both CAD and hypothyroidism.  As such, he satisfies the first, and perhaps most fundamental, requirement of any service-connection claim, which is proof that he has the claimed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a thyroid or cardiac disability.  However, his service treatment records include record of his exposure to ionizing radiation, in that his film badge readings were recorded in an official exposure record, his DD-1141.  In February 2011, the RO request that the Department of the Navy, Naval Dosimetry Center, provide the Veteran's history of service-incurred occupational exposure to ionizing radiation.  The Navy, in March 2011, provided the Veteran's dose estimates, 00.076 rem, 00.197 rem, and 00.000 rem; and suggested that it would be prudent to compare the report with the Veteran's DD-1141.  The Board observes that the Navy's dose estimates are slightly higher than the dosages recorded in the DD-1141; however, in requesting a medical opinion as to whether the Veteran's hypothyroidism was related to his in-service exposure to ionizing radiation, the Director, Post 9-11, Environmental Health Program, considered the Navy's dose estimates.  Giving the Veteran all reasonable benefit of the doubt, the Board finds that it is appropriate that he receive the benefit of a medical opinion based upon the highest possible dose estimates available.  

As there is evidence of current disabilities, hypothyroidism and CAD, and in-service exposure to ionizing radiation, the resolution of these claims ultimately turns on whether there is a nexus between the disabilities and service, specifically, the in-service exposure to ionizing radiation.  See Davidson, 581 F.3d 1313; Hickson, 12 Vet. App. 247, at 253; Caluza, 7 Vet. App. 498, at 506, aff'd per curiam, 78 F. 3d 604.

In this regard, the Veteran submitted a November 2008 statement from his private physician wherein the physician stated that the Veteran was on hormone therapy replacement for hypothyroidism and reported a history of exposure to radiation during service.  He asserted that it is possible that the Veteran's thyroid condition is related to such radiation exposure.  The Board finds that the November 2008 private opinion, expressed in speculative language, using the term possible, does not provide the degree of certainty required for medical nexus evidence.  See McLendon, 20 Vet. App. 79.  Thus, the opinion is not probative evidence in the present appeal.  

As discussed above, the RO forwarded the Veteran's pertinent service information, and clinical and lay evidence for a VA opinion as to whether the Veteran's hypothyroidism was indeed related to his in-service exposure to ionizing radiation.   In June 2012, the Director, Post 9-11, Environmental Health Program, a physician, opined that it was unlikely that the Veteran's hypothyroidism can be attributed to his radiation exposure during service, and reasoned that the medical literature indicated that risks of health effects were either too small to be observed or nonexistent when exposure was less than 5-10 rem.  

While the June 2012 opinion was made without review of the claims file, such is not required, as the medical expert was fully informed of the pertinent factual premises of the case, specifically, the Veteran's lay assertions, his in-service record of exposure to ionizing radiation, and his date of onset of hypothyroidism.  Further, the VA opinion is fully articulated and is not equivocal in nature or expressed in speculative language.  Also, the VA opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. 295, at 303-04, McLendon, 20 Vet. App. 79, Stefl, 21 Vet. App. 120, at 124.  As such, the June 2012 VA opinion is probative evidence in the present appeal, and represents the only competent nexus opinion of record.  As discussed above, a VA opinion as to the Veteran's claim of entitlement to service connection for CAD is not required.

The Veteran is not competent to provide an etiological nexus between his hypothyroidism and CAD and his service, specifically including exposure to ionizing radiation; as such assessments are not simple in nature.  Jandreau, 492 F. 3d 1372, at 1377; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge.  The Veteran has not asserted that he has specialized medical training or is otherwise competent to opine as to complex medical questions.

The Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2012).  According to 38 CFR § 3.307(a)(6)(iii), the presumption of herbicide exposure requires that the Veteran's service involved 'duty or visitation in the Republic of Vietnam.' 'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  

Here, the Veteran's service personnel records indicate that he was aboard the U.S.S. Haddock (SSN 621), a nuclear-powered submarine.  He was a torpedo man from March 1967 to July 1970.  The Veteran does not assert nor does the evidence otherwise show that he set foot in Vietnam.  Therefore, the Veteran is not entitled to the presumption of exposure to Agent Orange and service connection for ischemic heart disease on a presumptive basis is not warranted.

In sum, the weight of the probative evidence demonstrates that the Veteran's hypothyroidism and CAD, not radiogenic diseases, began many years after service and were not caused by any incident of service, including exposure to ionizing radiation.  There is no competent lay and/or medical evidence of record relating these disabilities to the Veteran's active service.  As hypothyroidism and CAD are not cancers that are presumptively service connected specific to radiation-exposed Veterans, and as CAD was not manifest to a compensable degree within one year of separation from service, service connection for either disability on presumptive bases is not warranted.  As service connection is not in effect for hypothyroidism, service connection for CAD, on a secondary basis to hypothyroidism, is not warranted as a matter of law.  38 C.F.R. § 3.310.  As the 

preponderance of the evidence is against the claims for service connection, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypothyroidism, due to exposure to ionizing radiation, is denied. 

Service connection for CAD, due to exposure to ionizing radiation and as secondary to hypothyroidism, is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


